Citation Nr: 0844278	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) has 
been manifested by intrusive thoughts, irritability, 
nightmares, difficulty sleeping, poor concentration, 
hypervigilance, exaggerated startle response, and social 
isolation.  Objectively, the veteran has been fully oriented; 
cooperative; and able to maintain eye contact.  He has 
exhibited a depressed and anxious mood; logical thoughts; 
occasional suicidal and homicidal ideations, without plan or 
intent; no hallucinations or delusions; memory grossly 
intact; low to average intellectual functioning; and 
adequate/fair judgment and insight.

2.  The objective evidence does not show that veteran's PTSD 
is manifested by obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, and no more, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Specifically, the 
RO's letters to the veteran, dated in December 2004 and March 
2007, as well as the May 2006 statement of the case, 
satisfied the duty to notify provisions relating to the 
veteran's claim for an increased rating for his service-
connected PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
Moreover, there is no prejudice to the veteran because the 
preponderance of the evidence is against the grant of an 
increased disability rating in this matter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In addition, prior to the final re-adjudication of the issue 
on appeal, the veteran was notified, via the RO's December 
2004 letter, that he must submit, or request that VA obtain, 
evidence of the worsening of his disability.  Further, the 
RO's March 2007 letter and May 2006 statement of the case 
notified the veteran that the assignment of a disability 
rating included consideration of the impact of the condition 
and symptoms on his employment.  Finally, the RO's March 2007 
letter and May 2006 statement of the case informed him of the 
specific requirements to obtain a higher rating under the 
applicable diagnostic code, and the RO's letters herein 
provided notice of the different types of evidence available 
to demonstrate the above.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Prickett, 20 Vet. App. at 376.  

Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with the requirements of the specific statutes 
used in evaluating his condition in the May 2006 statement of 
the case.  Accordingly, the veteran can be expected to 
understand what was needed to support his claim.  

Moreover, the veteran's statements submitted in support of 
his claim demonstrate his having actual knowledge in 
understanding that his condition needs to be worse to support 
his claim.  In addition, the Board notes that the severity of 
the veteran's condition, including its effect on his 
employment, has been adequately addressed in his multiple VA 
examinations during the course of this appeal.  Based on the 
above, any notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service treatment records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was also provided 
with multiple VA examinations to ascertain the severity of 
his service-connected PTSD.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In November 2004, the veteran filed his claim seeking an 
increased disability rating in excess of 30 percent for his 
PTSD.

Statements from the veteran's sister and his former sister-
in-law, submitted in January 2005, noted their impressions 
that the veteran's PTSD was manifested by symptoms such as 
anxiety, flat effect, poor memory, moodiness, irritability, 
and social isolation.

In January 2005, a VA examination for PTSD was conducted.  
The report of this examination noted the veteran's complaints 
of difficulty sleeping, nightmares, exaggerated startle 
response, and feeling uncomfortable around people.  He denied 
any history of suicidal ideation.  Mental status examination 
revealed the veteran to be casually dressed, and he appeared 
guarded.  He was oriented to person, place and time, and his 
speech was clear, coherent and relevant.  His affect was 
congruent, and his mood was depressed.  He denied any 
hallucinations, delusions, suicidal or homicidal thoughts.  
His memory was good, and he had no impairment of thought 
process.  The report concluded with a diagnosis of PTSD, and 
listed a Global Assessment of Functioning (GAF) score of 55.

A treatment report, dated in March 2005, noted the veteran's 
complains of nightmares, intrusive thoughts, and 
irritability.  Mental status examination revealed that he was 
appropriately dressed, with good grooming, and good eye 
contact.  He exhibited no abnormal movements and his speech 
and through content were normal.  His affect and mood were 
even; his insight and judgment were good.  The report 
concluded with a diagnosis of PTSD, and listed GAF score in 
the 45 to 50 range. 

In August 2006, a second VA examination for PTSD was 
conducted.  The report of this examination noted the 
veteran's complaints of nervousness, social isolation, 
difficulty sleeping, nightmares once or twice a week, 
hypervigilance, poor concentration, irritability and 
depression.  The report noted that the veteran was working as 
a barber, but that this has been difficult.  It also noted 
that he was working at the VA commissary on a part time 
basis.  Mental status examination revealed that he arrived on 
time, neatly dressed, and with good hygiene for his 
appointment.  He was pleasant, cooperative, and maintained 
eye contact throughout.  His thought content and processes 
were within normal limits, there was no evidence of delusions 
or hallucinations, and he denied homicidal ideation.  He 
admitted to passive suicidal ideation without current intent.  
He was alert and oriented, speech was linear and coherent, 
and there was no evidence of gross memory loss or impairment.  
He was somewhat anxious and fidgety during the examination.  
The report concluded with a diagnosis of PTSD, and listed a 
GAF score of 55.  The VA examiner commented that the 
veteran's reported PTSD symptoms fall in the moderate range 
of severity and occur on a daily basis.  The VA examiner 
further noted that the veteran's PTSD does have an affect on 
his employment functioning, but that he should be able to 
function fairly well from and employment standpoint.  The 
veteran also reported having little social support, but his 
history reveals that this is a lifelong pattern and has 
little to do with his PTSD.  

A treatment report, dated in September 2006, noted the 
veteran's complaints of feeling depressed.  He indicated that 
he has not been working very much.  Objective examination 
revealed that he was alert and oriented, adequately groomed, 
with pleasant and depressed mood.  His speech was normal and 
his eye contact good.  There was no evidence of delusions, 
suicidal or homicidal ideations.  His concentration and 
memory were poor, and insight and judgment good.  The report 
concluded with a diagnosis of PTSD, and listed a GAF score of 
48.

In November 2007, a third VA examination for PTSD was 
conducted.  The examination report noted that the veteran had 
been unemployed as a barber for the past five months.  It 
also indicated that he had not worked at the VA commissary 
since January 2007.  The veteran indicated that he was not 
working at the commissary anymore because he did not have 
transportation, and he also indicated that he tried to get 
his job back at the barbershop, but it had closed down.  The 
veteran reported that he had a few beers prior to the 
examination, and he acknowledged smoking marijuana on a daily 
basis, including earlier on the day of the examination.  He 
reported complaints of irritability, occasional nightmares, 
difficulty sleeping, poor concentration, hypervigilance and 
exaggerate startle response.  He also reported vague suicidal 
ideations and vague homicidal ideations without specific plan 
or intent.  The report indicated that he was driven to the 
examination by his friend, and that he lives with his mother.  
Mental status examination revealed that the veteran arrived 
on time for his appointment, and that he was somewhat 
disheveled in dress with minimal personal hygiene.  He was 
cooperative and fully oriented.  Psychomotor activity was 
within normal limits, and speech functions were appropriate.  
Intellectual functioning appeared within the low to average 
range.  His mood was depressed, and affect somewhat blunted.  
No abnormal behavior was noted.  He reported passive suicidal 
ideation without plan or intent.  He also reported thoughts 
of harming others when angry, but denied any specific plan or 
intent.  Memory functions were grossly intact, and thought 
processes were rather concrete, with thought content within 
normal limits.  His insight was poor, and his judgment was 
functional.  The report concluded with diagnoses of PTSD, 
alcohol dependency and cannabis abuse, and listed a GAF score 
of 55 based on his PTSD.  The VA examiner noted that the 
veteran's PTSD symptoms were within the moderate range of 
severity and occur on a daily basis.  

A treatment report, dated in November 2007, noted the 
veteran's complaints of nightmares, anxiety, social isolation 
and difficulty sleeping.  He indicated that he has not been 
able to work for about six months.  Objective examination 
revealed that the veteran was alert and oriented, cooperative 
but nervous, with pleasant and depressed mood.  His speech 
was normal and organized, and he had good eye contact.  He 
was adequately groomed, and there was no evidence of 
delusions, suicidal or homicidal ideations.  His 
concentration and memory were poor.  The report concluded 
with a diagnosis of PTSD and depression, and listed a GAF 
score of 48.   

The RO, through its March 2005 rating decision, denied an 
increased evaluation in excess of 30 percent for the 
veteran's PTSD.  

VA's Schedule for Rating Disabilities (Schedule), codified in 
38 C.F.R. Part 4 (1998), establishes a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent evaluation is warranted 
where there is objective evidence demonstrating occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
GAF scores that clinicians have assigned.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 
(1995).  For example, a GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

After reviewing the veteran's claims folder, and resolving 
all doubt in favor of the veteran, the Board finds that an 
increased rating of 50 percent, but no higher, is warranted 
for the veteran's service-connected PTSD.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In making this determination, 
the severity of the veteran's PTSD has been essentially 
stable throughout the course of this appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Through the course of this appeal, the veteran's GAF scores 
ranged from 48 to 55.  Although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  Accordingly, an examiner's classification of the level 
of psychiatric impairment, by word or by a GAF score, is to 
be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2007); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

The veteran's PTSD has been manifested by intrusive thoughts, 
irritability, social isolation, nightmares, difficulty 
sleeping, hypervigilance, poor concentration and exaggerated 
startle response.  Objectively, the veteran has been shown to 
be alert and oriented; cooperative; and able to maintain good 
contact.  He has exhibited a depressed and anxious mood; 
blunted affect at times; exaggerated startle response; 
logical thoughts; occasional suicidal and homicidal 
ideations, without plan or intent; no hallucinations or 
delusions; memory grossly intact; low to average intellectual 
functioning, and adequate judgment and insight.

While the Board acknowledges the veteran does have 
significant symptoms from his PTSD, including complaints of 
nightmares, difficulty sleeping, difficulty concentrating, 
intrusive thoughts about combat, and poor memory, these 
symptoms are clearly more analogous to those described in the 
currently assigned 50 percent disability rating.  38 C.F.R. 
§ 4.7 (2008),  As noted above, pursuant to Diagnostic Code 
9411, PTSD is rated 50 percent disabling when there is 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

While the veteran is shown to have intermittent episodes of 
suicidal and homicidal ideation, without plan or intent, as 
well as one incident in which he appeared disheveled with 
minimal hygiene, the symptoms shown by his PTSD are not 
analogous to those warranting a 70 percent evaluation in this 
matter.  Specifically, the objective evidence does not show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  

Although he has difficulty socially, the record indicates 
that he has at least one friend and receives support from 
family members.  As for his occupational impairment, the VA 
examination for PTSD in August 2006 noted the VA examiner's 
opinion that the veteran should be able to function fairly 
well from an employment standpoint.  

Based on all the evidence of record, the preponderance of the 
evidence of record does not show occupational and social 
impairment that meets the criteria for a rating in excess of 
50 percent.

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, No. 06-3088, __ Vet. 
App. __ (Sept. 16, 2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  A rating in excess of 50 percent is provided 
for certain manifestations of the service-connected PTSD but 
the medical evidence reflects that those manifestations are 
not present in this case.  Additionally, the diagnostic 
criteria adequately describes the severity and symptomatology 
of the veteran's PTSD.  Moreover, the evidence does not 
demonstrate other related factors.  The veteran has not 
required hospitalization due to service-connected PTSD.  
Moreover, marked interference of employment has not been 
shown due solely to his PTSD.  The VA examiner in August 2006 
concluded that the veteran should be able to function fairly 
well from an employment standpoint.  In the absence of any 
additional factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating was correct.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for an increased 
rating in excess of 50 percent for PTSD at any time during 
the period pertinent to this appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Hart, 21 Vet. App. at 509-10.


ORDER

A disability evaluation of 50 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


